ORDER
PHILIP J. MORAN of SKILLMAN, who was admitted to the bar of this State in 1975, and who was transferred to disability inactive status by the Court on September 8, 2003, pending an examination and report by a mental health professional evaluating *513respondent’s capacity to practice law and to participate in his defense of the ethics proceedings against him;
And the Court having considered the report of Daniel P. Greenfield, M.D., and the comments of counsel on the report;
And good cause appearing;
It is ORDERED that the Order of the Court filed on September 8, 2003, placing respondent on disability inactive status and staying the ethics proceedings against respondent is hereby vacated; and it is further
ORDERED that this matter is remanded to the District VII Ethics Committee to permit respondent to file an answer to the formal complaint in Docket No. VII-02-10E, which answer shall be filed within thirty days after the filing date of this Order; and it is further
ORDERED that PHILIP J. MORAN is hereby transferred to active status, provided, however that respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics, effective immediately and until the further Order of the Court.